Case 1:19-cv-01707-AJN Document 42 Filed 07/09/19 Page 1 of 1

 

 

wom Stir cn
po
ro

UNITED STATES DISTRICT COURT os

SOUTHERN DISTRICT OF NEW YORK . -
pl 0.970

Lori Lesser, ef al,
Plaintiffs, 19-cv-1707 (AJN)
_y— ORDER

TIAA Bank, FSB,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On July 3, 2019, Defendant filed a motion to compel arbitration and stay this litigation
pending arbitration. Dkt. No. 40. Accordingly, the Court hereby adjourns the conference
currently scheduled for July 26, 2019, pending the resolution of Defendant’s motion. Plaintiffs
shall file any opposition to Defendant’s motion by no later than July 17, 2019. Defendant shall
file any reply to Plaintiffs’ opposition by July 24, 2019.

SO ORDERED.

Dated: July %. 2019

New York, New York

   

 

ALISON J. NATHAN
United States District Judge

YT w

if

9

 

 

 
